IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                      March 6, 2013 Session

             BRYANT COLEY, SR. ET AL. v. MIKE DI SORBO ET AL.

                Appeal from the Chancery Court for Cumberland County
                  No. 2008-CH-164     Ronald Thurman, Chancellor




                   No. E2012-01347-COA-R3-CV-FILED-MAY 30, 2013


Property owners, Bryant Coley, Sr., his son, Bryant Coley, Jr., and their wives, filed a
declaratory judgment action against fiduciaries, Mike Di Sorbo and Michelle Di Sorbo,1 after
the Di Sorbos refused the Coleys access to a road that crossed their ward’s property. The
Coleys requested that the court declare the road a public road and enjoin the interference of
its use. Following a bench trial, the court found that the “route” in question was not a
dedicated public road. Consequently, it dismissed the complaint. The Coleys appeal. We
affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                             Affirmed; Case Remanded

C HARLES D. S USANO, J R., P.J., delivered the opinion of the Court, in which D. M ICHAEL
S WINEY and J OHN W. M CC LARTY, JJ., joined.

Michael Savage, Livingston, Tennessee, for the appellants, Bryant Coley, Sr., Bryant Coley,
Jr., Etta Coley and Eleisha Coley.

C. Douglas Fields, Crossville, Tennessee, for the appellee, Cumberland Lakes POA.

S. Roger York, Crossville, Tennessee, for the appellees, Mike Di Sorbo and Michelle Di
Sorbo, as trustees and natural parents and next friends of Aldo Michael Di Sorbo, a child
under 18 years of age.


        1
         The Di Sorbos were sued in their fiduciary capacity as trustees for and natural parents and next
friends of Aldo Michael Di Sorbo, a minor. Their ward owns the property. Additional defendants include
Cumberland County, Cumberland Lakes POA, and the Cumberland County Planning Commission. The
defendants have filed a joint brief.
Randal R. Boston, Crossville, Tennessee, for the appellees, Cumberland County and
Cumberland County Planning Commission.

                                          OPINION

                                               I.

       At issue is a “road” that, for clarity and ease of reference, we will refer to as the “Old
Road.” The Coleys contend that the Old Road, in its entire length, extends from Plateau
Road in Cumberland County to Jim Garrett Road in Putnam County. In October 2008, the
Coleys filed a complaint seeking, in part, a declaration of the parties’ rights and
responsibilities with respect to the Old Road. They asserted in their complaint that the Old
Road is a “county road by implied dedication and/or a public road” that crosses the Di
Sorbos’ abutting property and “eventually leads to and through a portion of” the Coleys’
property. Before trial, however, the parties agreed that the Old Road was not a “county
road.” The Coleys further asserted that the Old Road provided “the only viable means to
access the westernmost portion of [the Coleys’] property.”

       After a day-long hearing, the trial court held that “[t]here was no dedication of the
route as a public road.” The court found, in relevant part, as follows:

              The route in question is not currently in use by the public.

              [Although] the route in question[] [was] used by various persons
              for a number of years, the Plaintiffs failed to carry their burden
              to show the road was dedicated to public use as a public
              roadway by the landowner(s) where it was located.

              If the route was not dedicated, it never became a public road
              through which [the Coleys] could derive rights to its use
              presently.

              Alternatively, if the Court is in error as to the issue of dedication
              and the route was a public road, then the Court would find [the
              Coleys] have an easement across the Subdivision as a result of
              [the Coleys] being abutting land owners.


The trial court dismissed the complaint. The Coleys filed a timely notice of appeal.

                                               -2-
                                              II.

       The Coleys raise a single issue for our review:

              Whether the road at issue was dedicated to the public as a public
              road.

                                              III.

        Our review of findings of fact by a trial court is de novo upon the record of the trial
court. That record comes to us accompanied by a presumption of correctness as to the
court’s factual findings, unless the preponderance of the evidence is otherwise. Tenn. R.
App. P. 13(d); Brooks v. Brooks, 992 S.W.2d 403, 404 (Tenn. 1999). “The weight, faith, and
credit to be given to any witness’s testimony lies in the first instance with the trier of fact,
and the credibility accorded will be given great weight by the appellate court.” Mach. Sales
Co., Inc. v. Diamondcut Forestry Prods., LLC, 102 S.W.3d 638, 643 (Tenn. App. 2002).
Review of questions of law is de novo, with no presumption of correctness. See Nelson v.
Wal-Mart Stores, Inc., 8 S.W.3d 625, 628 (Tenn. 1999).

                                              IV.

                                              A.

       Certain facts are not in dispute. The Di Sorbos are the fiduciary owners of property
in a subdivision called Cumberland Lakes at Cumberland Cove (the “Subdivision”). Their
property fronts Mountain Ash Drive, a two-lane paved county road within the Subdivision.
The Di Sorbos purchased their property, Lot 9, in 2008 for nearly $22,000; they plan to build
a house on it. Earlier, in 1995, the Coleys had purchased a 530-acre tract that abuts a portion
of the Subdivision. Specifically, the westernmost boundary of the Coleys’ land runs along
the easternmost, or back property lines, of several Subdivision lots, including the Di Sorbos’
Lot 9. In all, the Coleys own some 1,000 acres in the area. To place the dispute in context,
the Old Road, as claimed by the Coleys, is an unimproved road that starts at Mountain Ash
Drive to the west and goes eastward across the northern portion of the Di Sorbos’ lot (a
distance of 200 feet) and into the westernmost portion of the Coleys’ property and beyond
into another adjoining property.

       The Coleys contend that the evidence overwhelmingly shows that the Old Road was
and is a public road by implied dedication. Further, even if part of the road has been
abandoned, they have a continuing, private right as abutting landowners to use it to access

                                              -3-
a portion of their land. The Di Sorbos respond that when all the of the proof is considered,
it shows not a road dedicated for public use, but, at most, the permissive use of a route
through unimproved woodlands that the servient landowners could end at will.

                                             B.

       We concur with the trial court that the dispositive question in this case is whether
there was an implied dedication of the Old Road as a public road. Recently, this Court
discussed at length the considerations relevant to this determination. In Lay v. Wallace,
W2011-02285-COA-R3-CV, 2013 WL 654360 (Tenn. Ct. App. W.S., filed Feb. 21, 2013),
we stated, in relevant part:

              A public road may be created by [among other methods] . . . an
              implied dedication by means of the use by the public and
              acceptance by them with the intention of the owner that the use
              become public . . . . Dedication arises from an owner’s offer of
              land for public use, and a public acceptance of the offer. The
              offer and acceptance may be express or implied.

                                         *    *    *

              When an implied dedication is claimed, the focus of the inquiry
              is whether the landowner intended to dedicate the land to a
              public use. To establish a dedication by implication there must
              be proof of facts from which it positively and unequivocally
              appears that the owner intended to permanently part with his
              property and vest it in the public, and that there can be no other
              reasonable explanation of his conduct.

              Among the factors that indicate an intent to dedicate are: (1) the
              landowner opens a road to public travel; (2) acquiescence in the
              use of the road as a public road; and (3) the fact that the public
              has used the road for an extended period of time. Implied
              dedication may be inferred [i]f the acts are such as would fairly
              and reasonably lead an ordinarily prudent man to infer an intent
              to dedicate[.] While dedication is not dependent on duration of
              the use, extended use is a circumstance tending to show an
              intent to dedicate. An intent to dedicate is inferrable when the
              roadway is repaired and maintained by the public. Finally, [a]n



                                             -4-
                  implication of public acceptance arises from a general and
                  long-continued use by the public as of right.

Id. at *2-3 (internal citations and quotation marks omitted).

       The Coleys, as the parties asserting that the Old Road is a public road by implied
dedication, have the burden of proving, by clear and convincing evidence, “an intention on
the part of the landowner to dedicate the road to the public, and that the road was either
expressly or impliedly accepted by the public.” Hargrove v. Carlton, M2000-00250-COA-
R3-CV, 2001 WL 120732 at *2 (citing Jackson v. Byrn, 216 Tenn. 537, 393 S.W.2d 137,
140 (Tenn. 1965)). We now turn to the proof in the record.

                                                      C.

        At trial, the court heard testimony from the Coleys and their witnesses regarding the
history of the Old Road. They referred to the road, or portions thereof, by a various names,
including Baisley Road, Bartley Road, and Sidwell Road. Others testified the road had no
name or was simply an “old road.” As to its use, there was testimony that, in the early 1900s,
the land over which the Old Road ran consisted mostly of hundreds of acres of open
woodlands. In more recent years, some large areas were sold for development, including the
Subdivision property. The Subdivision plat was recorded in 1988 and the lot lines were
painted and visible when the Coleys purchased their acreage. As to the Coleys’ chain of title,
the testimony indicated that the Baisleys owned the land until 1933, when they sold it to the
Sprankles.2 The Sprankles owned it from 1933 until 1995 when it was sold at a bankruptcy
auction. The purchasers later sold it to the Coleys. The Di Sorbos’ property, on the other
hand, was originally a part of the land owned by the Harrisons who sold it to the Subdivision
developers.

       Bryant Coley, Sr., lived in the area since 1966. He said the Old Road “had always
been there” and he “knew people were using it,” but he did not use it very often until he
purchased his property in 1995. He never saw any “fancy cars” on the road but had seen
some pickup trucks. He named five persons who took the Old Road to access hunting areas.
He said that the Baisleys used part of the Old Road, the “Baisley Road,” to get to their
property. He testified that they “used it to go through there. Some would hang back there.
Some . . . were back there digging herbs and some . . . of their relatives, to get in and out for
business purposes.” Coley, Sr., testified that at one time a Castro Pugh owned a sawmill
down from the Old Road and used it “going both ways.”



       2
           The transcript also reflects the name as “Sprinkles.”

                                                      -5-
        After purchasing his property, Coley Sr., immediately placed a hot wire fence around
it and went on the Old Road several times a week to check his cattle. Later, he replaced the
fence with a barbed wire fence with a metal gate. He testified he locked the gate to keep the
cattle in, not to keep people out, and because he “didn’t figure anyone needed to go down
[the Old Road].” He gave a key “to anybody that wanted . . . to get in there.” Coley, Sr.,
maintained that all of the Old Road was a public road even though both he and the adjoining
property owner on the other side, Jimmy Davis, had placed gates across it on their respective
properties. Coley, Sr., never asked permission to use the Old Road across the Di Sorbos’ lot
because “it was a public road. You don’t ask permission.” He did ask the property owner’s
association for the Subdivision for permission to carry materials across the various lots,
including the Di Sorbos’, when he installed his permanent fence.

       Around 2008, Coley, Sr., found the Old Road blocked with stumps at the entrance
from Mountain Ash Drive to the Di Sorbo lot. He received calls from persons representing
the Subdivision who advised him that the land over which he contended Old Road ran was
private. Asked why he believed the road was public, Coley, Sr., said “because the public
always used it. That was the only way the Baisleys had of getting through there. . . .” He
was aware that the Sprankles also used a portion of the Old Road because he went with a Mr.
Rose on it to check the timber on their property. Without naming others, he repeatedly
asserted that the Old Road was a public road because “everybody used it.”

        Coley, Sr., conceded that no right-of-way for the Old Road was ever reflected in any
of the relevant deeds. Furthermore, he acknowledged that he never claimed one in
connection with the bankruptcy proceedings concerning his tract. According to Coley, Sr.,
the Harrisons, about once a year, had “cleaned out . . . the brush and stuff” on all of the roads
in the area – on their own property and everyone else’s – including the sections of the Old
Road across the property of the present-day owners. They last did so in around 1969. Coley,
Sr., agreed that when he purchased his property, the land was open woodlands that people
mainly used for timber, to haul out rock and to get to their own property. Coley, Sr.,
introduced a state topographical map. He testified that an “unimproved road” marked on the
map depicted the Old Road between Plateau Road and Jim Garrett Road. He admitted that,
while it did identify many of the public roads in the area, it did not name or identify the Old
Road as a public road.

       The Di Sorbos did not testify, but the parties stipulated to the testimony they would
have given, including that the Di Sorbos never received notice from any source, including
the recorded subdivision plat, of any purported road going through their lot. Further, the Di
Sorbos walked around the lot before purchasing it and did not notice any road on the
property.



                                               -6-
        Phillip Choate grew up in the area and moved to the Subdivision in 1998. As a boy,
he hunted on what became the Coley property, but not on the Di Sorbo property. He recalled
the Old Road as “an old logging road” that became “very grown over.” He had seen ruts in
it from logging trucks. Choate was a local mail carrier and served on the original board of
directors for the Subdivision. Mountain Ash Drive was finished around 2006. He recalled
that before the property was subdivided into lots for sale, Bryant Coley, Sr., ask the
association board for permission to put up a gate just off Mountain Ash Drive at what became
the entrance to the Di Sorbos’ lot. Coley wanted “to block that access road [i.e., the Old
Road] to keep the four-wheelers . . . off his property because they would cut his fence and the
cattle would get out. . . . And he also wanted permission to come across [the Old Road]”
himself from his property to the back of the Di Sorbos’ lot. Choate never saw a gate there,
but recalled that Coley piled up brush to make the Old Road impassable at that point. When
Mountain Ash Road was cleared, “the banks were put up and there was a pretty good ditch
there, [and] it was difficult to see [the Old Road]. . . . If you didn’t know it was there, you’d
have a hard time seeing it.” Choate testified that in the last ten years, since the Subdivision
was developed, no one in the community had ever asked to use the Old Road again.

        Dallas Cox, age 92, testified that he last used the Old Road or “Sidwell Road,”as he
called it, in 1946. In later testimony, he said the Old Road “never had a name that [he]
[knew] of.” It started on Clear Creek Road, went into the Jim Garrett Road, it would “spring
off and you could come down and cross Clear Creek way up there and you’d go into
Plateau.” He also testified that a section of the Old Road was called Baisley Road, and “it’d
go to Henry’s house but nobody would use it but him.” Cox’s father and Henry Baisley ran
cattle and hogs down the Old Road and turned them loose on the land. Cox described the Old
Road as a more or less “wagon road” or trail. He saw no one drive a car or buggy on the Old
Road, but had seen some horse riders. He recalled a sawmill was located south of the Old
Road at one point but never saw the owner haul anything out. On further questioning, Cox
agreed he was not sure exactly which road the case concerned. He testified that he was
describing the log roads and trails that the public used in the 1930s. At that time, the
property in the area was all woodlands. According to Cox, all the trails in the area were
owned by the Harrisons, and “they never did say nothing.” He was aware that the public used
a “trail” that crossed the Subdivision but didn’t know where the Di Sorbo lot was or whether
the trail in question went through that land.

       David Sells, a registered land surveyor, surveyed the Old Road at the Coleys’ request.
Mr. Coley, Sr., identified the center of the Old Road. Sells said the Old Road, although
grown over, was visible, and assumed it to be “an old logging road” that was “well traveled”
in the past. It was nine to twelve feet wide, crooked and went around large trees in some
places. From his work, Sells concluded that the Old Road went across the Di Sorbos’ lot,



                                               -7-
across Mountain Ash Drive, and into Lot 15, another Subdivision lot west of the Di Sorbos’.

        “Junior” Davis, 78, lived in the area all his life. He described the “Old Road” as
starting near the Baisley home and coming out on Plateau Road on one side and up a hill, and
onto Jim Garrett Road on the other side. According to Davis, “Anybody that had any
business going into Monterey or Mayland” used the Old Road. He referred to it as the
Bartley Road from the point it passed the Baisley home, when it became the Baisley Road,
then continued to a point where it had no name. His family traveled the road by foot, rode
horses or a wagon and ran their cattle and hogs. He was present when Mr. Sells surveyed the
road and had “no doubt” that the “Old Road” that Mr. Coley, Sr., pointed out was the same
road he had once used two or three times a month without asking anyone’s permission.
According to Davis, those who used the Old Road maintained it by putting rocks on it or
creating a route around the many mud holes which made the Old Road very crooked. He had
once driven a car part way down the Old Road to Bartley Creek but no further because it
became too rough. Davis had not been on the Old Road across the Coleys’ property since
1955. He knew of no one who used the Old Road since then except for hunters.

       Bryant Coley, Jr., testified that he lived within half a mile of the Old Road since 1966.
He recalled going across the Di Sorbos’ land on the Old Road and all the way across his
family’s property. He said the area was all woods then, but the Old Road was “well
maintained” – there were no trees or branches down across it and a truck with mud tires
could traverse the mud holes. The Coleys used the Old Road several times a month to go
cut wood or check their cattle until 2006 when someone started blocking the way at the Di
Sorbos’ lot with stumps and debris. He saw signs or tracks that people traveled from the Old
Road onto the Coleys’ property, but never actually saw or spoke to anyone who did so. As
Mr. Coley, Jr., described it, “they put the [Di Sorbos’] lot across the [Old Road].”

        Edgar Miller, 53, went on the Old Road to Jim Garrett Road and on to Monterey with
his father before other roads were built. He also had gone down the section of the Old Road
called Bartley Road, to Baisley Bottom, to Pugh Road, to Plateau Road and on to Crossville.
At the time, the Harrisons usually bulldozed the Old Road about once a year to “keep it
where they could get in and out.” While hunting, he had seen “some people” who drove
trucks on the Old Road on the Coleys’ property. He’d seen a car “every now and then” and
once saw a patrol car “on past” the Old Road. He last saw a car on the Old Road in the early
1980s and had not used the Old Road since the Subdivision installed paved roads.

       John Negron formerly held a position on the Subdivision’s Association. He was
aware that since around 2006 the Old Road, or “Bartley Road,” extended from “Lot 15”
across from the Di Sorbo property and onto the Coley property. He described the Old Road
as “a rough cut with stumps” plainly visible by the ruts in it. The Association learned that

                                              -8-
Mr. Coley, Sr., and some hunters were using the Old Road and advised Mr. Coley that it was
private property. Mr. Coley, Sr., had once approached him about buying what became the
Di Sorbo lot after Mountain Ash Drive was finished, but he was not willing to pay the listed
purchase price.

       Ralph Dearth lived in the Subdivision since 1997, three fourths of a mile from the Di
Sorbos’ lot. He never saw the Old Road when he moved in; he noticed a “path” about three
feet wide some two or three years later. Since 1999, Kenneth Welker also lived in the
Subdivision. He had seen the Old Road, “an unfinished road” a car’s length wide, across the
Di Sorbo lot sometime around 2006.

                                               D.

       Following the hearing, the trial court found that the road was not “properly dedicated”
as a public road. We quote pertinent portions of its ruling:

              This case comes down to basically . . . [whether] this . . .
              roadway that abuts up to Mountain Ash Road, which is now part
              of the Cumberland Lakes subdivision, whether it was a public
              road, and if so, is it still a public road or has it been abandoned.
              [I]t’s a really close question.

              For the last 50 to 75 years, people have been driving on these
              roads and these are roads in rural Cumberland County . . .
              there’s all these little country lanes that attach that run from
              basically Monterey over in the edge of Putnam County all the
              way to Crossville that have been in existence since back in the
              early part of the last century.

              [T]o have a public road, you have to show by clear and
              convincing proof that the . . . roadway [] was dedicated for
              public use. And the way you do that is from . . . intent of . . . the
              landowner as to whether or not . . . they’re giving this for the
              public’s use.

              [O]ne of the ways you do this is [show] how the property was
              used for the last – off and on for the last 60 or 70 years. Give or
              take ten or 20 years in places, folks have used that roadway
              more so in the 1930s to the 1950s and not so much after that.



                                               -9-
                                           *    *     *

              There is proof in the record that it was used by the public for
              very long time. I really struggled with that, but the case turns on
              . . . whether or not it was dedicated as a public road and I don’t
              find that the proof to a clear and convincing standard has
              established that there was a dedication by the owners for that.

              [B]ased on the totality of the testimony, . . . primarily . . . folks
              have just been given permission or the owners of the land have
              not objected to people driving over and using these roads.
              Especially in later years, primarily they’ve allowed people to go
              in there and hunt deer and turkey and probably dig ginseng and
              things of that nature through the various landowners.

              Another reason that the Court finds . . . in addition to folks just
              having permission to drive over it and the landowners not
              stopping them from using these roads[,] is there’s no proof that
              the county ever did anything to repair the roads or work on the
              roads. There’s no proof that the public at large did anything to
              repair the [Old Road]. Basically if there was a mud hole in the
              road, they just drove around it. . . .

              Having said that, the Court is going to make an alternative
              finding. If I am wrong and the appellate court were to find that
              there was a public road here, that there has been a dedication –
              and that’s what this case turns on – I think the case law is clear
              . . ., Mr. Coley is an abutting landowner to this road and he
              would have a right of ingress and egress.

        This Court has emphasized that the burden of proof required to establish a dedication
of private land for public use is a heavy one. See Hargrove v. Carlton, at *1. Moreover,
the burden may be that much heavier where the public land in question consists primarily of
rural, unimproved woodlands or farmlands as in the case at bar. For this reason, we think
that the trial court’s stated reliance, in part, on McKinney v. Duncan, 118 S.W. 683, 694-95
(Tenn. 1909), is most appropriate. Therein, the Supreme Court observed:

              Dedication of a road to the public use over the waste and
              unenclosed lands of an individual ought not to be inferred from
              bare use alone. Thus, where a road has been in existence for

                                               -10-
more that fifty years, and had originally passed entirely through
woodland, the jury were instructed that the mere use by the
public, however uninterrupted and long-continued, would be
insufficient to constitute it a public road, but must be
accompanied by facts which show the use to have been claimed
as a right, and not by permission of the owner, such as working
on it, keeping it in repair, and requiring the removal of
obstructions. Thus, it has been held that the fact that a farmer
leaves a lane through his farm for his own convenience, and
permits the public to use it as a highway for fifteen years, does
not warrant the inference of dedication. An intention to dedicate
must be obvious, and the same act which would warrant the
inference in cities and towns would be quite insufficient in
sparsely agricultural districts.

The proof establishes nothing more than a mere license or
permission of the owner to the inhabitants of a local
neighborhood to use the pathway as a matter of favor and
convenience; and such use being only by sufferance, during the
pleasure of the owner, he had a right to put an end to it at any
moment. No use or acceptance of the way by the public is
shown, nor any recognition of it by the county court. That a right
of way may be claimed by a dedication to the public use by the
owner of the soil is not denied, but with us this doctrine must be
cautiously admitted. Its too easy application would defeat the
right of the owner of the soil to have compensation for the
damages sustained by laying out a road over his land, to which
he is entitled when such road is laid out by the proper
authorities.

Complainant does not claim an express dedication from any of
the successive owners of the land, but an implied one, because
he and others living in the neighborhood were allowed to use
this passway, repairing it from time to time for this purpose,
without interruption, for thirty years. This is all of their case.
The strip of land over which the road runs was unenclosed and
in woods, and the most that can be said is that while in that
condition the owners did not object to the use of it by the public.
They merely permitted the use of it temporarily as a matter of
favor. This is common in every part of this State, where there

                               -11-
              are unenclosed lands, and no intention upon the part of the
              owners to appropriate them to the public use can be implied
              from such conduct. They have the right at any time to inclose
              them and forbid further use by the public.

(Internal citations omitted.)

        As previously noted, in order to establish an implied dedication of the Old Road to
public use, there must be clear and convincing proof “that the owner intended to permanently
part with his property and vest it in the public.” See Jackson v. Byrn, 216 Tenn. at 543, 393
S.W. at 140 (quoting McKinney, 121 Tenn. 265, 271, 118 S.W. 683, 694). Such intent was
shown, for example, in Dennis v. Miceli, M1999-00056-COA-R3-CV, 1999 WL 1072559
(Tenn. Ct. App. M.S., filed Nov. 30, 1999). That case also involved a dispute between
neighboring landowners over access to an old country road that crossed their properties. The
testimony showed that the road existed and was freely used by people in the area since its
purchase by a Mr. Madewell in 1958. Id. at *4. House trailers were located upon it, the
county laid it with rock and gravel, and the school bus and mail carrier traveled on it daily.
The public regularly used the road, first with horses and buggies, later with four-wheel drive
vehicles, and it was always maintained and passable. Id. By the time of trial, the public’s
use of the road had essentially ceased. Given these facts, the trial court held that the road
was impliedly dedicated to the public’s use by Mr. Madewell. In affirming, we observed
that “[t]he required offer and acceptance occurred when Mr. Madewell permitted the school
bus, the mail carrier, and the public to use the road and when the county accepted Mr.
Madewell’s invitation to maintain the road.” Id. at *5.

       Returning to the case at bar, there is no such proof of the landowners’ intention or
dedication. At the outset, we agree with the Di Sorbos’ assertion that it remains questionable
whether the Old Road offers a continuous, clearly identifiable route that one could enter at
Jim Garrett Road and take all the way to Plateau Road, as the Coleys contend. Witnesses
described sections of a road or routes, with various names or no name, that led from one
landowners’ property to the next and eventually to main roads and on “to town,” as it were.
To the extent that witnesses testified that a portion of the Old Road crossed the parties’
property, their testimony indicated it was mostly an access route onto unimproved woodlands
that past landowners, such as the Baisleys, the Bartleys, and the Harrisons, used to get in, out
of, and around their properties. They used the Old Road, or parts of it, to access the lands
for hunting, logging timber, grazing cattle, running hogs and similar purposes and raised no
objections when others took the Old Road onto or across their properties.

       Dallas Cox last used the Old Road in 1946 and suggested that, at one point, it was one
of the many unnamed old logging trails in the area on land the Harrisons owned. As Mr. Cox

                                              -12-
put it, he never asked permission to use the trails and the Harrisons “never did say nothing.”
The testimony showed that virtually no one except the Harrisons maintained the Old Road.
About once a year, until 1969, they used a bulldozer to clean it out “to keep it where they
could get in and out.” They did the same on the roads on their neighbors’ properties.
Otherwise, the proof was that those that used the Old Road placed rocks on it, but as to the
many mudholes they encountered, they simply took paths around them. In recent years,
rather than repairing or removing obstructions on the Old Road, landowners such as Mr.
Coley, Sr., Jimmy Davis and the Subdivision representatives seemingly expended more time
and effort to block its use by the public. Although Mr. Coley, Sr., maintained that the Old
Road was a public road running across his property, as well as the Di Sorbos’, he fenced his
land and for a time kept a locked gate across the road in the belief that no one needed to go
back there.

       In summary, we think such “bare use” by the public, and little else, cannot meet the
clear and unequivocal level of proof required to establish an implied dedication of the Old
Road to public use. We agree with the trial court’s finding that, basically, “folks have just
been given permission or the owners of the land have not objected to people driving over and
using these roads.” This alone does not evince an intention on the part of the landowners to
permanently part with their private property and give it over to the public’s use.

       The evidence does not preponderate against the trial court’s finding that the Old Road
was never dedicated as a public road. Accordingly, the Coleys possess no right of access
across the Di Sorbo property. The trial court properly dismissed the complaint.

                                              V.

      The judgment of the trial court is affirmed. Costs on appeal are taxed to the appellants,
Bryant Coley, Sr., Bryant Coley, Jr., Etta Coley and Eleisha Coley. This case is remanded,
pursuant to applicable law, to the trial court for collection of costs assessed below.




                                    __________________________________________
                                    CHARLES D. SUSANO, JR., PRESIDING JUDGE




                                             -13-